Exhibit 10.36

IMAGINE SYNDICATE MANAGEMENT LIMITED

-and-

CREDIT AGRICOLE ASSET MANAGEMENT (UK) LIMITED

 

 

DISCRETIONARY INVESTMENT

MANAGEMENT AGREEMENT

(PROFESSIONAL CLIENT)

 

 



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 28 January 2008 (the “agreement”).

BETWEEN

 

(1) CREDIT AGRICOLE ASSET MANAGEMENT (UK) LIMITED a company incorporated in
England whose registered office is at 41 Lothbury, London, EC2R 7HF (“CAAM”);
and

 

(2)

IMAGINE SYNDICATE MANAGEMENT LIMITED a company incorporated in England whose
registered office is at 70 Gracechurch Street, 4th Floor, London, EC3V OXL (the
“Client”)

WHEREAS:

 

(A) The Client wishes to appoint CAAM to act as the discretionary investment
manager of the cash, securities and other assets contained in the Premiums Trust
Funds referred to in Schedule 1 which are the property of syndicates of which
the Client is the managing agent (the “Premiums Trust Funds”) and CAAM has
agreed to accept such appointment on the terms and subject to the conditions set
out herein.

 

(B) CAAM provides services as an investment manager and is authorised and
regulated by the Financial Services Authority (“FSA”)

 

1. STATUS OF CLIENT

The Client will be treated as a Professional Client as defined in the FSA’s
Handbook of Rules and Guidance (the “FSA Rules”).

 

2. APPOINTMENT OF INVESTMENT MANAGER

 

2.1 The Client hereby appoints CAAM as discretionary investment manager of the
cash, securities and other assets within the Premiums Trust Funds and such other
cash, securities and other assets (together “investments”) as may be placed
subject to the authority of CAAM for such purposes from time to time (the
“Portfolio”).

 

2.2 In managing the Portfolio hereunder, CAAM will exercise due care and
diligence and will perform its duties and exercise its powers and discretions
hereunder in a manner which may reasonably be expected of a professional
investment manager.

 

3. THE PORTFOLIO

 

3.1 The Portfolio will initially comprise the investments identified in Schedule
1 which the Client has placed or will forthwith place with CAAM. These
investments may be further sub-allocated to funds as specified by the Client
(each a “Fund”). A general description of the nature and risks of the
investments that may be held in the Portfolio is included at Schedule 3.

 

- 1 -



--------------------------------------------------------------------------------

3.2 The Client may add to the Portfolio by notifying CAAM of the investments it
proposes to add and the date on which it is proposed they should be added. CAAM
shall confirm receipt of such notice to the Client and the investments concerned
shall be treated as added to the Portfolio on the date on which the Custodian
confirms to CAAM it has received them and is authorised to accept CAAM’s
instructions in respect of them.

 

3.3 The Client may at any time and from time to time notify CAAM that the Client
wishes to withdraw any cash, securities or other assets from the Portfolio,
subject always to fulfilling existing trading commitments.

 

3.4 Any income arising from the investments in the Portfolio shall be retained
in, and shall form part of, the Portfolio unless otherwise notified by the
Client.

 

4. INVESTMENT OBJECTIVES, RESTRICTIONS AND GUIDELINES

 

4.1 The investment objectives, restrictions and guidelines are set out at
Schedule 2, as may be amended by agreement between CAAM and the Client from time
to time (the “Investment Objectives”).

 

4.2 The Client may from time to time by reasonable notice in writing impose
additional restrictions on the composition and balance of the Portfolio.

 

4.3 Upon receipt of such notification CAAM shall as soon as is reasonably
practicable invest, realise or reinvest all or any part of the Portfolio in
order to comply with such restrictions, but subject always to fulfilling
existing trading commitments of the Client. While such restrictions are in force
CAAM shall continue to comply with them.

 

4.4 Except for any restrictions agreed between the parties or notified in
accordance with clause 4.1 and/or 4.2 there are no restrictions on the types of
investments, within the Admissible Assets universe, in which the Client wishes
to invest; on the value of any one investment or the proportion of the Portfolio
which any one investment or any particular kind of investment may constitute; or
on CAAM’s power to commit the Client to obligations to underwrite or
sub-underwrite any issue or offer for sale of securities.

 

5. SERVICES

 

5.1 CAAM may manage, invest, realise and reinvest all or any part of the
Portfolio and may exercise all rights conferred by investments without prior
reference to the Client and at its complete discretion, and may otherwise act at
its discretion in relation to the Portfolio, in accordance with and subject to
the Investment Objectives, Restrictions and Guidelines as specified in Schedule
2 and (subject as stated above) take any such actions as may appear to CAAM
necessary or desirable for or incidental to such services.

 

5.2 CAAM shall exercise (or procure the exercise of) all voting rights
exercisable in relation or attaching to securities in the Portfolio at its
complete discretion, and may exercise or procure the exercise of all other
powers and discretions (including, without limitation, rights of redemption and
conversion) conferred on the registered holder or the beneficial owner of any
securities in the Portfolio as freely as the Client itself could do, subject
always to the Client’s specific instructions (if any).

 

- 2 -



--------------------------------------------------------------------------------

5.3 CAAM shall act as agent for the Client and shall be entitled to deal through
such brokers and with such counterparties and on such terms of trading as (in
each case) it thinks fit. CAAM may, for credit and transaction settlement
purposes, choose whether and when to disclose to any broker or counterparty that
it is acting as agent and the name and address of its principal, the Client, or
other relevant information regarding the funds managed on its behalf.

 

5.4 CAAM will seek to achieve the objectives specified in the Investment
Objectives using all information available to it other than information which is
obtained by it or any of its Associates in a capacity which imposes a duty
(whether contractual, fiduciary or otherwise) not to disclose or use it for any
other reason.

 

5.5 In effecting transactions for the Portfolio and subject to any express
restrictions in Schedule 2, CAAM may deal over-the-counter or on such markets or
exchanges as it thinks fit. The Client agrees that all transactions may be
effected and cleared in accordance with the rules, regulations and customs of
the relevant market, exchange or clearing house, and that CAAM may take all such
steps as may be required or permitted by such rules, regulations and customs.
CAAM may effect transactions in investments the prices of which may be the
subject of stabilisation.

 

5.6 CAAM may delegate the performance of any of its services or obligations to
any third party (including an Associate) as it may consider appropriate and on
such terms as it thinks fit and may delegate the exercise of all or any of its
powers, discretions and duties under this agreement to any other person
including this power to delegate, provided that no agent may be appointed to
manage any part of the Portfolio on a discretionary basis, and no delegate who
is not an Associate of CAAM may be appointed to perform any of CAAM’s services
or obligations, without the Client’s prior written consent. CAAM shall act in
good faith and with due diligence in its choice and use of such delegates. CAAM
remains responsible under the terms of this agreement notwithstanding any such
delegation. The term “Associate” means in relation to CAAM any entity
controlled, directly or indirectly by CAAM, any entity that controls CAAM,
directly or indirectly, or any entity directly or indirectly under common
control with CAAM. For this purpose, “control” means ownership of a majority of
the voting power of an entity.

 

5.7 Save to the extent permitted in the Schedules to this agreement, CAAM will
not commit the Client, or enter into any commitment which may require the
Client, to supplement the funds in the Portfolio/s (including by borrowing on
the Client’s behalf) without the Client’s express consent. If the Schedules
contemplate that CAAM may so commit the Client, CAAM shall be entitled and
authorised to enter into any such commitment on the Client’s behalf subject to
the restrictions and limitations (if any) stated in the Schedules. If CAAM
enters into any such commitment pursuant to the Schedules, or otherwise with the
Client’s consent, the Client agrees that it shall or shall procure that the
relevant Custodian shall promptly supplement the Portfolio (whether by using
available funds or by borrowing under bank facilities or otherwise) and settle
the obligations entered into on the Client’s behalf.

 

- 3 -



--------------------------------------------------------------------------------

5.8 Without limiting its discretionary authority under this agreement, CAAM may
be requested by the Client to give general or specific advice to the Client
either in respect of investment strategy for the Portfolio or otherwise. If CAAM
agrees to give any such advice, it will be so given subject to any additional
terms, conditions or limitations agreed between the parties. Any such advice
will be given by CAAM in good faith, but without any responsibility whatsoever
on the part of CAAM if the Client elects not to act in accordance with any
advice given or if economic, market or other circumstances change after the
advice is given or if any advice is given wholly or partly on the basis of
inaccurate, misleading or incomplete information provided by the Client.

 

6. CUSTODY, SETTLEMENT AND CASH

 

6.1 The investments held in the Portfolio (including any uninvested cash) shall
be held by custodians appointed by the Client (the “Custodian”) which expression
shall include any custodian which holds all or any investments comprised in the
Portfolio during the currency of this agreement. Certain details of the first
Custodian are specified in Schedule 4. The Custodian will be responsible for
such investments, including their registration and the retention of any
documents of title, for settling and clearing transactions effected by CAAM and
for collecting and crediting all increments, income, redemption monies and
accruals to the Portfolio. CAAM shall not be responsible for the Custodian or
for the settlement of transactions or safe custody matters and shall not be
liable for any act or omission of the Custodian but shall exercise reasonable
care and diligence in giving instructions to the Custodian on the Client’s
behalf. The Client shall give CAAM not less than 28 days’ prior notice in
writing of any proposed change of Custodian and shall include in that notice the
details required by Schedule 4 in respect of the proposed Custodian.

 

6.2 Any agreement with a Custodian shall be on terms reasonably acceptable to
CAAM. In particular, any agreement with a Custodian relating to custody of the
investments comprised in the Portfolio shall include provisions:

 

  (a) authorising the Custodian to open bank accounts in the name of the Client
on CAAM’s instructions and to act on the instructions of CAAM in respect of
payments to and from such accounts, deliveries, receipts, voting and other
rights attached to investments contained in the Portfolio and any other matters
connected with the Portfolio, provided that cash and securities may not be
transferred to accounts other than in the name of the client; and

 

  (b) instructing the Custodian to provide CAAM with such periodic statements
concerning the status of the Portfolio, as CAAM may request from time to time
and promptly to notify CAAM of all corporate actions and other events affecting
the investments in the Portfolio of which the Custodian has received notice by
passing or copying such notices to CAAM

 

6.3 If requested by the giving of reasonable notice, the Client shall promptly
arrange for the execution or production of any documents necessary to carry out
transactions effected in accordance with this agreement and the Client shall
notify CAAM in the event of an anticipated delay in complying with such request.

 

6.4 The Client’s investments may be held in the name of the Custodian or its
nominee.

 

- 4 -



--------------------------------------------------------------------------------

6.5 CAAM acknowledges that the trustees of the Premiums Trust Funds and the
Custodian may be subject to or required to comply with orders or directions made
by the Society of Lloyd’s (“Lloyd’s”) in respect of the Portfolio or any part
thereof and that the Custodian may be required to act, or omit to act, following
receipt of any such direction or order. CAAM acknowledges that any instruction
given to the Custodian from time to time shall be subject to any such order or
direction by Lloyd’s in force for the time being.

 

6.6 The Client’s managed syndicates’ money will be held in the name of the
trustees of the Premiums Trust Funds by the Custodian. Accordingly, CAAM does
not expect to receive any such monies. In the unlikely event that CAAM does
receive such monies, they will be forwarded to the Custodian.

 

7. TERMS APPLICABLE TO DEALING

 

7.1 CAAM may, without prior reference to the Client, effect transactions with or
for the Client in respect of which CAAM or an Associate of CAAM has directly or
indirectly a material interest or where circumstances are such that a potential
conflict of interest or duty in relation to the Client may exist which may
involve a conflict with CAAM’s duty to the Client. CAAM’s liability to the
Client for all matters delegated to an Associate of CAAM shall not be affected
thereby, but neither CAAM nor any Associate shall be liable to account to the
Client for any profit, commission or remuneration made, or received from, or by
reason of such transactions or any connected transactions. For example, such
potential conflicting interests or duties may arise because:

 

  (i) CAAM and/or its Associates may be interested in a company or investment in
which the Client is also interested;

 

  (ii) CAAM and/or any of its Associates may deal with or for the Client when it
is also dealing as agent for other customers, or the relevant Associate is also
dealing as principal or as agent for other customers;

 

  (iii) CAAM may deal on the Client’s behalf in securities issued by an
Associate or by another customer of CAAM or of an Associate;

 

  (iv) CAAM may deal on the Client’s behalf in relation to an investment in
respect of which CAAM or an Associate may benefit from a commission, fee,
mark-up or mark-down payable otherwise than by the Client;

 

  (v) CAAM may deal in shares, units or other securities issued by collective
investment schemes of which CAAM or any of its Associates are adviser, trustee
or depositary; and/or

 

  (vi) CAAM may deal in the securities of a company for which an Associate has
underwritten, managed or arranged an issue within the period of 12 months before
the date of the transaction.

 

7.2 Except to the extent required by the agreement, CAAM shall not specifically
disclose any such material interest to the Client and may retain any
remuneration earned in that connection. Nevertheless, CAAM operates a policy of
independence under which its employees are required to disregard any material
interest or conflict of interest when advising, or dealing for, the client.

 

- 5 -



--------------------------------------------------------------------------------

7.3 CAAM will ensure fair treatment for the Client in relation to the material
interests and conflicts of interest referred to above by relying on a policy of
independence (under which officers and employees of CAAM are required to
disregard the interests of CAAM and its Associates when making decisions or
giving advice relating to investments comprised in the Portfolio) and by the
maintenance of effective internal arrangements known as “Chinese walls” between
CAAM and certain of its Associates.

 

7.4 Subject to the FSA Rules, CAAM may aggregate orders for the Client with
those of other Clients where it believes that it is unlikely that it will work
to the Client’s disadvantage even though it may do in relation to a specific
transaction.

 

7.5 CAAM maintains a best execution policy in accordance with the FSA Rules. A
summary of this policy is included at Schedule 8. In signing this agreement the
Client agrees to CAAM’s best execution policy and specifically that CAAM may
effect transactions outside a regulated market or multilateral trading facility.
The Client also agrees to CAAM providing certain information on its execution
policy via email or fax.

 

7.6 Subject as stated in this clause 7, CAAM will comply with all applicable
laws and regulations concerning the disclosure of CAAM’s remuneration and with
all relevant terms of the agreement.

 

7.7 Neither the relationship between the parties nor any of the services
provided by CAAM under the agreement will give rise to any fiduciary or
equitable duties on the part of CAAM which would oblige CAAM to accept
responsibilities more extensive than those set out herein or which would prevent
or hinder CAAM or any Associate from doing any of the things referred to in
clause 7.1.

 

8. LIABILITY AND INDEMNITY

 

8.1 No claim shall be made against CAAM or any Associate acting as delegate in
accordance with clause 5.6 or any of their respective officers or employees or
agents (together with CAAM called “Indemnified Persons” and each an Indemnified
Person) to recover any damages, losses, costs or expenses which the Client may
suffer or incur by reason of, or arising out of, the carrying out by CAAM or on
its behalf of its obligations and services under this agreement unless such
damage, loss, cost, or expense is caused by the negligence, wilful default or
fraud of the Indemnified Person concerned, or by a breach of this agreement or
of the Financial Services and Markets Act 2000 or the regulatory system (as
defined in the FSA Rules) by the Indemnified Person concerned.

 

8.2 CAAM accepts no liability (whether in negligence or otherwise) for any
default or non-performance by the Client or the Custodian or any counterparties
or brokers, provided that CAAM has not acted negligently or in bad faith in
selecting or using the services of any such broker or counterparty. If any
broker or counterparty selected by CAAM should fail to deliver any necessary
documents or fail to account for any transaction or investments, CAAM shall
(with the Client’s prior written approval) take such steps on the Client’s
behalf as appear to CAAM to be reasonable to recover such documents or
investments, or any sums due, or compensation in lieu thereof, but (subject to
any liability under clause 8.1 and this clause) shall not be liable for such
failure if such steps are taken. All reasonable costs and expenses properly
incurred by CAAM shall be charged to the Portfolio.

 

- 6 -



--------------------------------------------------------------------------------

8.3 The Client shall at all times keep each of the Indemnified Persons fully and
effectively indemnified (on an after tax basis) against any claims which may be
made against them by third parties and any liabilities, charges, demands,
proceedings, costs, or expenses whatsoever which any of them may suffer pay or
incur as a result of, or in connection with, CAAM’s services under this
agreement, except to the extent that the same is caused by the negligence,
wilful default or fraud of the Indemnified Person concerned or by a breach of
this agreement or of the Financial Services and Markets Act 2000 or the
regulatory system (as defined in the FSA Rules) by the Indemnified Person
concerned.

 

8.4 CAAM shall inform the Client, as soon as reasonably practicable, of any
third party claim arising as a result of the performance of its obligations
hereunder and may, at the Client’s request, refer the conduct of such claim to
the Client provided that such a referral does not invalidate any policy of
insurance maintained by CAAM and only to the extent that such claim relates
solely to the Client and not to any other Client of CAAM.

 

8.5 No warranty is given by CAAM as to the performance or profitability of the
Portfolio or any part of it. CAAM is not liable in respect of any failure of the
Portfolio to meet any targeted returns stated in Schedule 2 or otherwise.

 

9. REPRESENTATIONS

 

9.1 The Client represents, warrants and undertakes to CAAM that:

 

  (a) it has power to enter into this agreement and to enter into the
transactions this agreement contemplates, and that this agreement has been duly
authorised, executed and delivered by the Client and constitutes its valid and
binding obligation, enforceable against the Client (including these to be
entered into by CAAM as its agent) and neither the Client’s entry into this
agreement nor the exercise by CAAM of its discretions or powers under this
agreement will violate, or result in any default under, any contract or other
agreement or instrument to which the Client is a party, or any statute or rule,
regulation or order of any government agency or body applicable to the Client;

 

  (b) it has obtained all requisite consents and approvals to its entry into
this agreement;

 

  (c) it shall not deal, except through CAAM, with any of the investments in the
Portfolio or authorise anyone else so to deal;

 

  (d) any information which it has provided to CAAM in relation to its status
including, in particular, its residence and domicile for taxation purposes, is
complete and correct in all material respects and the Client agrees to provide
any further information properly required by any competent authority;

 

  (e) it shall notify CAAM forthwith if there is any material change in any
information referred to in paragraph (d); and

 

  (f) the Portfolio is and shall during the continuance of this agreement remain
beneficially owned by the Client free from all liens, charges, options,
encumbrances and third party rights whatsoever, other than any such encumbrances
and rights which are referred to in Schedule 1 or which are validly created or
conferred by CAAM on behalf of the Client in accordance with this agreement.

 

- 7 -



--------------------------------------------------------------------------------

9.2 CAAM represents, warrants and undertakes to the Client that it has power to
enter into this agreement and to enter into the transactions this agreement
contemplates, and that this agreement has been duly authorised, executed and
delivered by CAAM and constitutes its valid and binding obligation, enforceable
against CAAM and neither CAAM’s entry into this agreement nor the exercise by
CAAM of its discretions or powers under this agreement will violate, or result
in any default under, any contract or other agreement or instrument to which
CAAM is a party, or a statute or rule, regulation or order of any government,
agency or body applicable to CAAM.

 

10. FORCE MAJEURE AND SUSPENSION OF SERVICES

In the event of any failure, interruption or delay in performance of CAAM’s
obligations under this agreement resulting from acts, events or circumstances
not reasonably within CAAM’s control, including, but not limited to, industrial
disputes, acts or regulations of any government or supranational bodies or
authorities or securities exchanges or the breakdown, failure or malfunction of
any telecommunications or computer service, CAAM shall not be liable, or have
any responsibility of any kind, for any loss or damage thereby incurred or
suffered by the Client. CAAM shall, however, take such steps (if any) as are
reasonable in the circumstances to avoid or minimise loss suffered, or which
would otherwise have been suffered, by the Client.

 

11. CLIENT INFORMATION

 

11.1 CAAM will send to the Client the confirmations and reports referred to in
Schedule 5.

 

11.2 The basis of the valuation and any measure of performance to be included in
periodic statements shall be as set out in Schedule 5.

 

12. FEES, EXPENSES AND RIGHTS OF SET-OFF

 

12.1 CAAM’s compensation for services shall be calculated and paid in accordance
with Schedule 6. Any change to the fee structure in the future will be the
subject of consultation between CAAM and the Client before being formally
notified to the Client in writing in accordance with the provisions of clause
14. It will be subject to not less than 30 days notice.

 

12.2 The Client shall be responsible for the prompt payment or reimbursement to
CAAM of any commissions, transfer fees, registration fees, taxes and similar
liabilities and costs relating to investments comprised in the Portfolio or
transactions effected by CAAM under this agreement.

 

12.3 Interest shall be payable on late payment of fees from (and including) the
thirtieth day following the invoice date at a rate of LIBOR plus 1% per annum.

 

13. TERMINATION

 

13.1 Subject to clause 13.5, this agreement may be terminated at any time by the
Client by 30 days’ written notice to CAAM, and by CAAM by 90 days’ written
notice to the Client.

 

- 8 -



--------------------------------------------------------------------------------

13.2 The termination of this agreement shall not in any way affect any accrued
rights or liabilities intended to survive termination or any of the indemnities
contained in this agreement, or any transaction initiated prior to such
termination. CAAM shall complete expeditiously all transactions in progress at
termination, but CAAM shall be under no obligation to recommend any further
action with regard to the Portfolio.

 

13.3 The Client undertakes to co-operate fully in the completion of any
transactions in progress at termination and not to withdraw the Custodian’s
authorisation to act on CAAM’s instructions in respect of such transactions.

 

13.4 Termination shall be without penalty or other additional payment save that
the Client shall pay any additional expenses necessarily incurred by CAAM by
reason of the termination of this agreement and shall bear any losses
necessarily realised in settling or concluding outstanding obligations.

 

13.5 If the Client or CAAM (the “Defaulting Party”) commits a material breach of
the terms of this agreement and does not remedy the breach within seven days of
receipt of written notice of the other party specifying the breach, becomes
insolvent or the subject of any winding up resolution or of any winding up
order, or if any liquidator, receiver or administrator is appointed or the
Client or CAAM otherwise becomes the subject of any equivalent procedures under
any similar law, the other party may terminate this agreement by written notice
to the Defaulting Party effective immediately upon receipt.

 

14. NOTICES AND INSTRUCTIONS

 

14.1 Instructions and other communications shall be given by the Client verbally
(by telephone or in person), in writing, by letter, fax (followed up by letter),
e-mail or other electronic means to CAAM at its address as stated at the head of
this agreement or at such other address, e-mail address, telephone or fax number
as may be notified by CAAM to the Client for the purposes of this agreement.
Such notice shall be effective upon receipt of the verbal instruction, letter,
fax, e-mail or other electronic communication by CAAM.

 

14.2 CAAM shall be entitled to rely on the instructions of any person who is, or
appears to CAAM to be, a person authorised by the Client to act as the Client’s
agent for the purposes of any communication in accordance with Schedule 7 (the
“Authorised Signatory List”) as amended from time to time by the Client. CAAM
shall not be liable for any actions taken or omitted to be taken in good faith
and without negligence pursuant to any communication (or any communication
purporting to be such or believed to be such by CAAM) received from the Client.

 

14.3 CAAM may communicate with the Client verbally (by telephone or in person)
or in writing, by letter, fax (followed up by letter), e-mail or other
electronic means, except when it is required to communicate by letter under this
agreement. CAAM shall communicate with the Client at the address stated at the
head of this agreement or such other address, e-mail address or telephone or fax
number as may be notified by the Client to CAAM for the purposes of this
agreement. Such notice shall be effective upon receipt of the verbal
communication, letter, fax, email or other electronic communication by the
Client.

 

- 9 -



--------------------------------------------------------------------------------

14.4 The Client understands and accepts that e-mail and other electronic means
of communication may be an insecure and not wholly reliable method of
communication and agrees that, notwithstanding anything to the contrary in this
agreement, CAAM will not be liable to the Client due to circumstances beyond its
reasonable control for any loss, cost or damage incurred by the Client as a
result of communication by e-mail or other electronic means which is
intercepted, delayed, corrupted, not received or received by a person or persons
other than the intended addressee/s. However, where a CAAM employee thinks this
has happened s/he will try to confirm the communication with the Client.

 

14.5 Where the Client gives any instruction or communication to the Custodian in
respect of the Portfolio it shall either copy the instruction or the
communication to CAAM at the same time, or shall procure that the Custodian
promptly does so.

 

14.6 CAAM shall not be obliged to follow any instructions given by the Client
which CAAM believes on reasonable grounds are or may be unlawful and shall
notify the Client accordingly.

 

15. TAXATION

 

15.1 The Client and its professional tax advisers, and not CAAM, shall be
responsible for the management of the Client’s affairs for tax purposes.
Accordingly, CAAM will not take into account the Client’s personal tax position
when making investment decisions.

 

15.2 CAAM may, if obliged to do so under any applicable regulation deduct or
withhold all forms of tax (whether in the UK or elsewhere whenever imposed) from
any payment. In accounting for tax or making deductions or withholdings of tax,
CAAM or the Custodian may estimate the amounts concerned. Any excess of such
estimated amounts over the final confirmed liability shall be credited to the
Portfolio or sent to the Client as soon as practical thereafter. The Client
hereby undertakes to pay to CAAM any shortfalls arising in respect of any
payments for tax made by CAAM on the Client’s behalf and this undertaking shall
be deemed to be a continuing obligation of the Client notwithstanding
termination of this agreement.

 

16. COMPLAINTS AND COMPENSATION

 

16.1 CAAM maintains procedures in accordance with the FSA’s Rules for the
effective consideration and handling of client complaints. All formal complaints
should in the first instance be made in writing to CAAM’s Compliance Officer in
accordance with clause 14. Complaints will be considered promptly by the
Compliance Officer in conjunction with a Director of CAAM who is not personally
involved in the subject matter of the complaint. The Client has no right to
complain to the Financial Ombudsman Service since it is a professional client.

 

16.2 The Client is not entitled to compensation from the Financial Services
Compensation Scheme in the event that CAAM cannot meet its obligations. Further
information is available from CAAM’s Compliance Officer.

 

- 10 -



--------------------------------------------------------------------------------

17. MONEY LAUNDERING

 

17.1 The Client acknowledges that, in order to comply with legal and regulatory
requirements, CAAM may require evidence of the identity of the Client and/or its
regulatory status. If the Client does not provide CAAM with satisfactory
documentation, CAAM may not be able to continue to deal with the Client.

 

17.2 The Client represents that the funds entrusted for management are of legal
source and do not originate from an illegal activity according to the
legislation to which the Client is subject. The Client further represents that
it is fully aware of the specific restrictive measures directed against certain
persons and entities with a view to combating terrorism, in particular
pertaining to United Nations Resolutions, the Council Regulation (EC) No
2580/2004 of 27 December 2001, the related European decisions and the Council
Regulation (EC) No 881/2002 of 27 May 2002 and warrants on an ongoing basis that
to the best of its knowledge no investment will be made under this Agreement on
behalf of those persons and entities.

 

17.3 The Client accepts, agrees and acknowledges that CAAM is subject, and
strictly adheres, to all applicable anti-money laundering laws. Thus CAAM may,
in appropriate circumstances, delay acting on the Client’s instructions
effecting payments/ transactions and/ or otherwise and in such instances CAAM
bears no liability whatsoever for any losses suffered and/ or incurred by the
Client or otherwise.

 

- 11 -



--------------------------------------------------------------------------------

18. GENERAL PROVISIONS

 

18.1 Telephone conversations between CAAM and the Client may be recorded.

 

18.2 CAAM may amend this agreement by sending the Client a written notice
describing the relevant changes in order to alter any provision which is
contrary to or inconsistent with law or the FSA Rules and/or to add any
provision which is required by law or the FSA Rules. Such changes will become
effective on receipt by the Client. The Client may unilaterally amend the
Authorised Signatory List by notice signed by two signatories from the
Authorised Signatory List, such amendment to take effect upon receipt by CAAM.
Any other amendment to this agreement shall be made by written agreement between
the parties.

 

18.3 No assignment of this agreement may be made by either party without the
written consent of the other party.

 

18.4 This agreement, including its Schedules (as amended from time to time)
constitutes the entire agreement of the parties with respect to the management
of the Portfolio. Neither of the parties has entered into this agreement in
reliance upon any representation, warranty or undertaking (whether written or
oral) which is not set out or referred to in this agreement.

 

18.5 All references to this agreement mean the agreement as it is varied from
time to time and include the Schedules (as so varied).

 

18.6 Save as otherwise agreed between them in writing, the parties to this
agreement will at all times keep confidential its terms and all information
acquired in consequence of it, except for information which they may be entitled
or bound to disclose under compulsion of law, where requested by regulatory
bodies or governmental agencies, or to their professional advisers where
reasonably necessary for the performance of their professional services. CAAM
may also disclose such information to an Associate in the ordinary course of
business, who will be obligated to respect the confidentiality of such
information. This obligation shall survive termination of this agreement.

 

18.7 This agreement shall become effective on its date or such later date as the
parties may agree in writing.

 

18.8 The illegality, invalidity or unenforceability of any provision of this
agreement under the law of any jurisdiction shall not affect its legality,
validity or enforceability under the law of any other jurisdiction nor the
legality, validity or enforceability of any other provision. Nothing in this
agreement shall exclude or restrict any duty or liability to the Customer which
CAAM has under the Financial Services and Markets Act 2000 or the regulatory
system.

 

18.9 In this agreement, the singular shall include the plural and vice versa and
the headings shall not affect interpretation.

 

18.10 This agreement may be executed in counterparts, but shall not be effective
until each party has signed at least one counterpart. Each counterpart shall be
deemed to be an original, but all of them when taken together shall constitute
one and the same instrument.

 

- 12 -



--------------------------------------------------------------------------------

18.11 Unless the context otherwise requires, words and expressions defined in
the FSA Rules shall have the same meaning in this agreement.

 

18.12 Any of the Indemnified Persons (as defined in clause 8.1) shall be
entitled to enforce rights under this agreement which are expressed to be for
their benefit. Except to that extent, no third party shall have any rights to
enforce any provision of this agreement by virtue of the Contracts (Rights of
Third Parties) Act 1999 or otherwise.

 

19. LAW AND JURISDICTION

This agreement shall be construed in accordance with and governed by English law
and the English courts are to have exclusive jurisdiction to settle any disputes
or claims which may arise out of or in connection with this agreement for which
purpose all parties agree to submit to the jurisdiction of the English courts.

IN WITNESS WHEREOF this agreement has been signed by CAAM and the Client.

 

SIGNED by  

/s/ Lance Gibbins

    Name:  

Lance Gibbins

for and on behalf of:       IMAGINE SYNDICATE MANAGEMENT LIMITED     Date:  
21st January 2008 SIGNED by  

/s/ Bruno Crastes

    Name:   Bruno Crastes for and on behalf of:       CREDIT AGRICOLE ASSET
MANAGEMENT (UK) LIMITED     Date:   28th January 2008

 

- 13 -